     Case 1:18-cv-08653-VEC-SDA Document 254 Filed 04/19/21 Page 1 of 2




                                                                      D. GEORGE SWEIGERT
                                                                       GENERAL DELIVERY
                                                                     NEVADA CITY, CA 95959


                                                                                 April 19th, 2021
PRO SE INTAKE
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ: NOTICE OF HARMLESS ERROR
     1:18-cv-08653-VEC-SDA

PRO SE INTAKE:

1.     This letter brings to your attention the mislabeling of a Court docket. The docket entry
described below is not accurate.

 04/18/2021     250   LETTER addressed to Magistrate Judge Stewart D. Aaron from D. George
                      Sweigert, dated 4/19/21 re: REQUEST TO EXTEND DISCOVERY FORTY-
                      FIVE(45)DAYS. Document filed by D George Sweigert.(sc) (Entered:
                      04/19/2021)



2.     Please click on this artifact to observe the following:




                                                 1
     Case 1:18-cv-08653-VEC-SDA Document 254 Filed 04/19/21 Page 2 of 2




3.     The docket entry (250) described as “LETTER addressed to Magistrate Judge Stewart D.
Aaron from D. George Sweigert, dated 4/19/21 re: REQUEST TO EXTEND DISCOVERY
FORTY-FIVE (45) DAYS” does not appear on the docket.
4.     This seems to be a case of crossed wires. The present ECF no. 250 is a proper description
for a letter that does not appear. While the MOTION TO COMPEL is filed at ECF no. 250 with
the wrong description. A case of a court document with an incorrect docket entry that properly
describes a missing document.

Respectfully,



D. George Sweigert


                                CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the nineteenth day of
April (4/19), two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                      Jason Goodman, CEO
 temporary_pro_se_filing@nysd.uscourts.gov         truth@crowdsourcethetruth.org




                                                                     D. GEORGE SWEIGERT
                                                                         Pro Se Non-Attorney
                                                                      GENERAL DELIVERY
                                                                    NEVADA CITY, CA 95959




                                               2
